Citation Nr: 1441907	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-22 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a bilateral leg disability manifested by shooting pain.

5.  Entitlement to service connection for a cervical spine disability (neck).

6.  Entitlement to service connection for a left shoulder disability.
.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran apparently had active service from August 2005 through January 2007.  He served in a reserve component prior to and following that active service, and separated from reserve service in 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran's physical files and electronic files (virtual VA and VBMS) have been reviewed as part of the preparation of the decision below.

The Veteran requested a hearing before the Board.  The transcript of the Veteran's July 2014 testimony is associated with the Veteran's electronic (virtual VA) record.  

During his hearing testimony, the Veteran reported that a tumor in his head had been diagnosed and that he was experiencing headaches and migraine headaches.  The Veteran testified to his belief that these disabilities were related to his service.  The physical and electronic claims files before the Board do not reflect that the Veteran has submitted a claim for service connection for these disabilities.  These claims are not currently within the Board's appellate jurisdiction; the Veteran may submit such claims directly to the agency of original jurisdiction (if needed).  

The issues of entitlement to service connection for a bilateral leg disability manifested by shooting pain, neck disability, and right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's reports of chronic bilateral knee pain to treating providers beginning about 18 months after his January 2007 service separation, together with the Veteran's lay testimony as to onset, chronicity, and continuity of bilateral knee pain, links bilateral knee disability to the Veteran's service, under the circumstances of this claim.  

2.  The Veteran reported left shoulder pain and symptoms of erratic breathing during sleep less than six months after his active service ended, and the Veteran's lay report that such symptoms began in service or shortly thereafter is sufficient to link the current left shoulder and sleep apnea disabilities to the Veteran's service, under the circumstances of this claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for articular cartilage defects of the left patella and for articular cartilage defects of the right patella have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2013).

2.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).

3.  The criteria for service connection for a left shoulder disability, postoperative, repair of labral tear, have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a specified period following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, service connection based on a showing of chronicity and continuity is only available for disabilities that are listed as chronic in 38 C.F.R. § 3.309(a).  Arthritis is defined as a chronic disease; sleep apnea is not defined as a chronic disease under 38 C.F.R. § 3.309(a).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Facts and analysis

The service treatment records from the period of the Veteran's active service have not been located, nor have records from the Veteran's post-service reserve service been located.  However, limited records related to the Veteran's reserve service prior to active duty have been located, and some supporting information for the Veteran's reserve service separation in February 2011 are associated with the claims file.

The Veteran contends that he served in Iraq.  That contention is consistent with the record.  The available official records reflect that the Veteran completed a self-assessment questionnaire following deployment in December 2006, and the Veteran's return to his reserve unit was effective in January 2007.  The Veteran did not specifically report left shoulder pain or bilateral knee pain at the time of his December 2006 post-deployment questionnaire.  He did, however, report "swollen, stiff, or painful joints."  

VA treatment records begin in January 2007.  At that time, the Veteran reported urgent right elbow pain and mental health concerns, and follow-up treatment for those two problems was initiated.  

At a July 2007 primary care appointment, slightly less than six months after the Veteran's completion of his active service, the Veteran reported that his left shoulder seemed to be dislocating.  The Veteran also reported that his girlfriend complained that he snored loudly and sometimes seemed to quit breathing for brief periods.  At that time, the provider objectively noted tenderness and a "clunk" at the anterior joint line.  The Veteran was referred for orthopedic consultation and radiologic evaluation.  

The following month, August 2007, a sleep medicine consultation was requested.  A diagnosis of obstructive sleep apnea was assigned and the Veteran was provided with a CPAP (continuous positive airway pressure) equipment for control of sleep apnea.  Treatment and evaluation over the next few months disclosed instability of the left shoulder.  The Veteran denied post-service injury to the left shoulder.  In April 2008, a diagnosis of labral tear was assigned.  

In August 2008, approximately 18 months after his return from active service, the Veteran complained of pain at the bottom of each knee at the patellae (kneecaps).  He reported that his knees would buckle at least twice a month and he would have to catch himself.  Physical therapy and medications did not alleviate the knee pain.  

November 2008 surgical treatment of left shoulder disclosed that the Veteran had a SLAP (superior labrum, anterior to posterior) tear with posterior superior labral extension of the tear.  

After conservative therapy failed to improve the Veteran's knee pain, he began using hinged metallic knee braces.  An MRI (magnetic resonance imaging) of the right knee in April 2011 showed full thickness and partial thickness articular cartilage defects of the right patella.  MRI of the left knee in November 2013 disclosed similar articular cartilage defects, but with subchondral cystic changes and thinning of the medial tibial plateau.  MRIs of the knees conducted in 2014 showed some increase in the severity of the osteoarthritis (OA).  

The post-service records reflect that the Veteran has provided consistent reports of injuries to the knees, and consistent complaints of joint pain, but without initial identification of specific knee and left shoulder pain.  The Veteran has consistently reported that he was thrown in the air by one IED explosion, and less severely impacted by other IED explosions and injuries.  There are no service treatment records which confirm that the Veteran was involved in IED explosions or injury to either knee or the left shoulder.  

At his July 2014 hearing before the Board, the Veteran testified that he repeatedly hit or banged his knees getting in and out of motor vehicles, and was thrown from a vehicle in an IED explosion.  The Veteran's testimony as to the injuries incurred during service is credible based on the current evidence, and is consistent with the available information.  The Veteran has indicated that his left shoulder and bilateral knees were not painful prior to his deployment, but have been painful continuously and chronically since his active service.  

There is no post-service evidence which conflicts with that account.  There is no VA treatment record which suggests that the Veteran has sustained a post-service injury.  The post-service treatment records consistently reflect that the Veteran has frequently been placed on "desk duty" by his employer, further minimizing the possibility that he sustained the claimed injuries after his return from service.  

The Board notes that the Veteran's service treatment records, which would be more probative evidence, have not been located, even though it is now 7 years since his return from active service.  Requests for the records have been sent by VA to appropriate sources, as shown by the fact that personnel records have been located.  

The Veteran has consistently reported left shoulder pain, beginning less than six months following his return from active service, and bilateral knee pain was reported about 18 months following his service.  The Veteran has consistently reported that others have advised him that he snores loudly and has interrupted breathing.  As set forth in the facts above, the Veteran first reported these symptoms six months after he returned from active service.  However, the Veteran reported that he had been told earlier that family member had advised him of the symptoms several times over the previous months.  

The available records reflect that the Veteran has provided consistent reports of the onset of these disabilities.  The Veteran reported left shoulder pain and symptoms of sleep apnea within a few months after his return from active service, and reported chronic knee disabilities within 18 months after his service discharge.  The extensive medical records include no notations which conflicts with the Veteran's reports.  Under the circumstances of this case, the lay evidence provided by the Veteran places the evidence as a whole at least in equipoise to warrant a finding that left shoulder disability and obstructive sleep apnea arose during service, and that bilateral knee disabilities arose within an applicable presumptive period following service.  Resolving reasonable doubt in the Veteran's favor, the claims may be granted.  

In view of the Board's decision to grant the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is not necessary, since further action to address the duty to notify or assist as to the claim for service connection would not be in the Veteran's interest.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

The appeal for service connection for right patellar articular cartilage defects is granted.  

The appeal for service connection for left patellar articular cartilage defects is granted.  

The appeal for service connection for obstructive sleep apnea is granted.

The appeal for service connection for a left shoulder disability is granted.


REMAND

The Veteran's service medical records from his active service in Iraq have not yet been located, despite attempts to obtain the records from the appropriate sources.  The Veteran suggested, at his July 2014 Travel Board hearing, that his records may have been erroneously associated with the records of his father, since they are both Veterans and have the same name. 

With this additional information, additional attempts to obtain records should be made.

The Veteran contends that right hip pain, bilateral shooting pains in the legs, and neck pain disability have been present chronically since service.  he clinical records reveal that treating providers have not determined the etiology of the Veteran's complaints of neck, right hip, and bilateral lower extremity pain.  The evidence regarding these claims is not as persuasive as the claims granted above.  Further development of the medical evidence, to include VA examination, is therefore required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran's reserve component unit (539th MP Detachment).  Advise the unit that the Veteran was honorably discharged effective February 2011.  Request records for the period from January 2007, when the Veteran returned to the unit following active duty, to February 2011 (the effective date of reserve service separation), as well as any other service treatment records or official service department records available.  Request further information, if the Veteran's records have been retired, as to the date the records were retired and the location to which the retired records were sent.

Contact the higher command (state Adjutant General) if the reserve unit does not respond.  Contact each agency/location as a potential site for the Veteran's records.  If the Veteran's records are not located, contact the U.S. Army Human Resources Command, Fort Knox, Kentucky.  

2.  If possible, the RO/AMC should advise the Veteran to request that his father obtain a complete copy of his service treatment records, and any other official records, to insure that the Veteran's records are not in his father's VA files.  Advise the Veteran to ask his father to request review of service treatment records and claims files maintained by VA.  If the Veteran's father is unable to obtain or review records maintained by VA, request those records and review the records to ascertain whether any record pertaining to the Veteran has been associated with his father's file.  Document in the record that the review has been conducted.

3.  If no records for the Veteran are located, ask the Veteran to provide any additional information he has which would assist in identifying the unit he was stationed with or the medical facility(ies) at which he was seen or treated following IED explosions.  Then, ask JSRRC (the U.S. Army and Joint Services Records Research Center) to assist in locating records for the Veteran, for his unit, or other records which would assist the Veteran to establish the details of his injuries.  Continue to conduct the actions listed in the paragraphs below while conducting the actions directed in this paragraph.

4.  The Veteran should be afforded the opportunity to submit or identify any records, clinical or non-clinical, to include employment records, which support his lay statements about hip, leg, or neck pain.   

5.  Afford the Veteran comprehensive VA examination of the right hip, legs, and neck.  The claims folder and a copy of this Remand should be made available to the examiner for review in connection with the examination.  The examiner must review and summarize what is known of the Veteran's active service and injuries during that period, as well as post-service injuries.  The examiner must acknowledge and discuss the Veteran's lay statements.  The examiner should be provided a list of the Veteran's service-connected disabilities.  The examiner should address the following:

Is it at least as likely as not that (i) shooting pain in the lower extremities, (ii) right hip pain, or (iii) neck pain is a symptom of, or attributable to, or secondary to, any disability for which service connection is in effect?  If so, explain the conclusion.

Assign an appropriate diagnosis for the complaint of (i) shooting pain in the lower extremities, (ii) right hip pain, or (iii) neck pain.  

If not disability is found, this should be noted for the record.

Is it as likely as not that a complaint of shooting pain in the lower extremities, right hip pain, or neck pain, however identified or diagnosed, is etiologically related to the Veteran's service or any incident thereof?  
	
If a likely etiology, onset, or diagnosis for (i) shooting pain in the lower extremities, (ii) right hip pain, or (iii) neck pain cannot be identified, explain why it is not possible to make the requested determination(s).
		
6.  This is a complex case.  The directions set forth in this Remand and the claims folder should be carefully reviewed to ensure that the foregoing requested development has been completed to the extent possible.  Then, the claims on appeal should be readjudicated and the claimant should be notified of that adjudication.  If any benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


